DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/24/2022 regarding the rejection of claims 1-3 and 6 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Kanzawa in view of Kojo does not teach allowing the turn when it is determined that the oncoming vehicle has stopped and preventing the turn when it is determined that the oncoming vehicle has not stopped, however examiner respectfully disagrees. Kanzawa teaches causing the host vehicle to wait until there is no longer any oncoming traffic (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; Col. 6, lines 11-13; i.e., when there is no longer any oncoming traffic, the autonomous control module may cause the vehicle to complete its left turn). Kojo teaches determining that an oncoming vehicle has stopped and allowing the turn to be executed (Kojo: Col. 9, lines 28-32; i.e., when the right turn signal light is lit, because the oncoming vehicle F1 traveling on the opposite lane is stopped at a stop line before the intersection and will not enter the intersection, the normal ACC control (following cruise control) is executed). Therefore, Kanzawa in view of Kojo teaches the method steps claimed in claim 1 and 6. 
Applicant has further asserted that Kanzawa in view of Kojo to does not disclose determining, using an onboard sensor, whether a far-side oncoming vehicle has stopped in the oncoming lane when there is no traffic light present, however examiner respectfully disagrees. Kojo teaches determining whether a turn signal light is present (Kojo: Col. 9, lines 18-24; i.e., it is checked whether a right turn signal light is installed in a traffic light based on the image captured and acquired by the forward 
Applicant has further asserted that the applied references do not teach determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle and an adjacent oncoming vehicle have stopped in the oncoming traffic lane, however examiner respectfully disagrees. Kojo teaches determining whether the oncoming vehicle has stopped (Kojo: Col. 9, lines 44-46; i.e., whether the oncoming vehicle F1 is stopped at the stop line can be determined in Step S28). Additionally, Kanzawa teaches detecting vehicles that may be present in more than one oncoming lane (Kanzawa: Col. 5, lines 34-36; i.e., the autonomous control module may consider a number of factors when determining a turn path. These factors may include but are not limited to: number of lanes of oncoming traffic). Kanzawa in view of Kojo teaches determining whether or not a far-side and adjacent oncoming vehicle have stopped in the oncoming traffic lane because the host vehicle would not be allowed to execute the turn unless all oncoming vehicles are stopped. Therefore, Kanzawa in view of Kojo teaches the method steps claimed in claim 1, 2, 3, and 6.


Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, lines 24-26, “and allowing the right/left-turn travel when the passing action has been recognized executing the right/left-turn travel.” should read  “; and executing the right/left-turn travel.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is unclear because it recites the step of determining whether a traffic light is present when it is determined that the far-side oncoming vehicle has stopped, however this contradicts the method of claim 1 as claim 1 states the determination of whether a traffic light is present occurs before 
Claim 6 is unclear for the same reasons presented above in the explanation of the rejection of claim 4.
Claim 6 recites the limitation "the far-side oncoming vehicle" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzawa (U.S. Patent No. 10576984; hereinafter Kanzawa) in view of Kojo (U.S. Patent No. 10160450; hereinafter Kojo).
Regarding claim 1, Kanzawa teaches a right-left turn determination method for a drive-assisted vehicle (Kanzawa: Col. 5, lines 31-32; i.e., at block 310 the autonomous control module may determine a turn path for the vehicle)
comprising an onboard sensor that acquires information about a periphery of a host vehicle (Kanzawa: Col. 3, lines 5-8; i.e., sensor 140 may be a camera, ultrasonic sensor, LiDAR, radar, or some other type of sensor used to gather data about the surroundings of vehicle 100) and host vehicle information (Kanzawa: Col. 4, lines 52-55; i.e., the autonomous control module of vehicle 220 may determine the location of positions 280a-l based on the turn path 240 and/or characteristics of vehicle 220, e.g., turning radius, acceleration, etc.),
and a controller that performs an allowance determination for right/left-turn travel across an oncoming traffic lane based on the information acquired by the onboard sensor (Kanzawa: Col. 3, lines 3-4; i.e., the autonomous control module 110 may make control decisions based upon data received from sensor 140; Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn),
the right-left turn determination method comprising: determining as to whether or not the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 2, lines 21-26; 
determining as to whether or not there is an oncoming vehicle in an intended travel trajectory of the host vehicle when a right/left-turn stop determination is made for the host vehicle (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G);
determining as to whether or not there is a traffic light present ahead of the host vehicle when the oncoming vehicle is determined to not be present in the intended travel trajectory (Kanzawa: Col. 6, lines 13-15; i.e., if the signal should change to a yellow or red signal, and traffic is clear, the vehicle may then complete its left turn at block 350; the system confirms the oncoming vehicle is not present in the travel trajectory and determines the signal status of a traffic light that is present);
Kanzawa does not explicitly teach determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory and when the traffic light is determined to not be present.
However, in the same field of endeavor, Kojo teaches determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory and when the traffic light is determined to not be present (Kojo: Col. 9, lines 18-24; i.e., it is checked whether a right turn signal light is installed in a traffic light based on the image captured and acquired by the forward information acquisition device 21… if the right turn signal light is not installed, the routine jumps to Step S28; Col. 9, lines 34-46; i.e., step S28, it is verified 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa to have further incorporated determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory and when the traffic light is determined to not be present, as taught by Kojo. Doing so would allow the system to safely control the vehicle to proceed through an intersection lacking a traffic light based on oncoming traffic detected (Kojo: Col. 2, lines 22-25; i.e., capable of safely stopping and holding the vehicle when an oncoming vehicle is approaching the vehicle when the vehicle turns in a direction of crossing an opposite lane).
Kanzawa further teaches preventing the right/left-turn travel when the far-side oncoming vehicle is determined to not be stopped while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; the host vehicle is stopped at the stop location and is prevented from turning until the oncoming vehicle, which is not stopped, passes);
allowing the right/left-turn travel when the far-side oncoming vehicle is determined to have passed while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn; Col. 6, lines 11-13; i.e., when there is no longer any oncoming traffic, the 
Kanzawa does not explicitly teach allowing the right/left turn travel when the far-side oncoming vehicle is determined to have stopped.
However, as outlined above, the combination of Kanzawa in view of Kojo teaches allowing the right/left turn travel when the far-side oncoming vehicle is determined to have stopped (Kojo: Col. 9, lines 28-32; i.e., when the right turn signal light is lit, because the oncoming vehicle F1 traveling on the opposite lane is stopped at a stop line before the intersection and will not enter the intersection, the normal ACC control (following cruise control) is executed).
Kanzawa further teaches executing the right/left-turn travel (Kanzawa: Col. 6, lines 5-6; i.e., the autonomous control module may cause the vehicle to complete the turn at block 350).
Regarding claim 2, Kanzawa teaches a right-left turn determination method for a drive-assisted vehicle (Kanzawa: Col. 5, lines 31-32; i.e., at block 310 the autonomous control module may determine a turn path for the vehicle)
comprising an onboard sensor that acquires information about a periphery of a host vehicle (Kanzawa: Col. 3, lines 5-8; i.e., sensor 140 may be a camera, ultrasonic sensor, LiDAR, radar, or some other type of sensor used to gather data about the surroundings of vehicle 100) and host vehicle information (Kanzawa: Col. 4, lines 52-55; i.e., the autonomous control module of vehicle 220 may determine the location of positions 280a-l based on the turn path 240 and/or characteristics of vehicle 220, e.g., turning radius, acceleration, etc.),
and a controller that performs an allowance determination for right/left-turn travel across an oncoming traffic lane based on the information acquired by the onboard sensor (Kanzawa: Col. 3, lines 3-4; i.e., the autonomous control module 110 may make control decisions based upon data received 
the right-left turn determination method comprising: determining as to whether or not the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 2, lines 21-26; i.e., the autonomous control module may determine to make the left turn at an upcoming intersection. If there is a stop light, stop sign, oncoming traffic, or some other indicator that indicates the vehicle should stop, the autonomous control module may cause the vehicle to stop at a first stopping point);
determining as to whether or not there is an oncoming vehicle in an intended travel trajectory of the host vehicle when a right/left-turn stop determination is made for the host vehicle (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G);
Kanzawa does not explicitly teach determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory; and determining as to whether or not an adjacent oncoming vehicle in the oncoming traffic lane present on a near side of the intended travel trajectory has stopped when a determination is made that the far-side oncoming vehicle has stopped.
However, in the same field of endeavor, Kojo teaches determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory (Kojo: Col. 9, lines 34-46; i.e., step S28, it is verified whether the oncoming vehicle F1 is actually approaching according to the image captured and acquired by the forward information acquisition device 21 … Whether the oncoming vehicle F1 is stopped at the stop and determining as to whether or not an adjacent oncoming vehicle in the oncoming traffic lane present on a near side of the intended travel trajectory has stopped when a determination is made that the far-side oncoming vehicle has stopped (Kojo: Col. 9, lines 44-46; i.e., whether the oncoming vehicle F1 is stopped at the stop line can be determined in Step S28).
Kanzawa and Kojo do not explicitly teach a near side and a far-side oncoming vehicle, however Kanzawa teaches a case where they may be multiple oncoming lanes (Kanzawa: Col. 5, lines 34-36; i.e., the autonomous control module may consider a number of factors when determining a turn path. These factors may include but are not limited to: number of lanes of oncoming traffic).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa to have further incorporated determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory; and determining as to whether or not an adjacent oncoming vehicle in the oncoming traffic lane present on a near side of the intended travel trajectory has stopped when a determination is made that the far-side oncoming vehicle has stopped, as taught by Kojo. Doing so would allow the system to safely control the vehicle to proceed through an intersection with multiple oncoming vehicles (Kojo: Col. 2, lines 22-25; i.e., capable of safely stopping and holding the vehicle when an oncoming vehicle is approaching the vehicle when the vehicle turns in a direction of crossing an opposite lane).
Kanzawa further teaches preventing the right/left-turn travel when the far-side oncoming vehicle is determined to not be stopped while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The 
allowing the right/left-turn travel when the far-side oncoming vehicle and the adjacent oncoming vehicle are determined to have passed while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn; Col. 6, lines 11-13; i.e., when there is no longer any oncoming traffic, the autonomous control module may cause the vehicle to complete its left turn; the system determines that the oncoming vehicle has passed and it is therefore safe to turn). 
Kanzawa does not explicitly teach allowing the right/left turn travel when the far-side and adjacent oncoming vehicles are determined to have stopped.
However, as outlined above, the combination of Kanzawa in view of Kojo teaches allowing the right/left turn travel when the far-side oncoming vehicle is determined to have stopped (Kojo: Col. 9, lines 28-32; i.e., when the right turn signal light is lit, because the oncoming vehicle F1 traveling on the opposite lane is stopped at a stop line before the intersection and will not enter the intersection, the normal ACC control (following cruise control) is executed).
Kanzawa further teaches executing the right/left-turn travel (Kanzawa: Col. 6, lines 5-6; i.e., the autonomous control module may cause the vehicle to complete the turn at block 350).
Regarding claim 3, Kanzawa teaches a right-left turn determination method for a drive-assisted vehicle (Kanzawa: Col. 5, lines 31-32; i.e., at block 310 the autonomous control module may determine a turn path for the vehicle)
comprising an onboard sensor that acquires information about a periphery of a host vehicle (Kanzawa: Col. 3, lines 5-8; i.e., sensor 140 may be a camera, ultrasonic sensor, LiDAR, radar, or some and host vehicle information (Kanzawa: Col. 4, lines 52-55; i.e., the autonomous control module of vehicle 220 may determine the location of positions 280a-l based on the turn path 240 and/or characteristics of vehicle 220, e.g., turning radius, acceleration, etc.),
and a controller that performs an allowance determination for right/left-turn travel across an oncoming traffic lane based on the information acquired by the onboard sensor (Kanzawa: Col. 3, lines 3-4; i.e., the autonomous control module 110 may make control decisions based upon data received from sensor 140; Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn),
the right-left turn determination method comprising: determining as to whether or not the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 2, lines 21-26; i.e., the autonomous control module may determine to make the left turn at an upcoming intersection. If there is a stop light, stop sign, oncoming traffic, or some other indicator that indicates the vehicle should stop, the autonomous control module may cause the vehicle to stop at a first stopping point);
determining as to whether or not there is an oncoming vehicle in an intended travel trajectory of the host vehicle when a right/left-turn stop determination is made for the host vehicle (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G);
Kanzawa does not explicitly teach determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory.
However, in the same field of endeavor, Kojo teaches determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory (Kojo: Col. 9, lines 34-46; i.e., step S28, it is verified whether the oncoming vehicle F1 is actually approaching according to the image captured and acquired by the forward information acquisition device 21 … Whether the oncoming vehicle F1 is stopped at the stop line can be determined in Step S28; the determination that the oncoming vehicle has stopped is based on the image captured by the forward information acquisition device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa to have further incorporated determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory, as taught by Kojo. Doing so would allow the system to safely control the vehicle to proceed through the intersection based on oncoming traffic (Kojo: Col. 2, lines 22-25; i.e., capable of safely stopping and holding the vehicle when an oncoming vehicle is approaching the vehicle when the vehicle turns in a direction of crossing an opposite lane).
Kanzawa further teaches determining as to whether or not a passing action performed by the far-side oncoming vehicle has been recognized when a determination is made that the far-side oncoming vehicle has stopped (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G);
preventing the right/left-turn travel when the far-side oncoming vehicle is determined to not be stopped while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 
allowing the right/left-turn travel when the passing action has been recognized while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn; Col. 6, lines 11-13; i.e., when there is no longer any oncoming traffic, the autonomous control module may cause the vehicle to complete its left turn; the system determines that the oncoming vehicle has passed and it is therefore safe to turn);
Kanzawa does not explicitly teach allowing the right/left turn travel when the far-side oncoming vehicle is determined to have stopped.
However, as outlined above, the combination of Kanzawa in view of Kojo teaches allowing the right/left turn travel when the far-side oncoming vehicle is determined to have stopped (Kojo: Col. 9, lines 28-32; i.e., when the right turn signal light is lit, because the oncoming vehicle F1 traveling on the opposite lane is stopped at a stop line before the intersection and will not enter the intersection, the normal ACC control (following cruise control) is executed).
Kanzawa further teaches allowing the right/left-turn travel when the passing action has been recognized (Kanzawa: Col. 6, lines 11-13; i.e., when there is no longer any oncoming traffic, the autonomous control module may cause the vehicle to complete its left turn);
and executing the right/left-turn travel (Kanzawa: Col. 6, lines 5-6; i.e., the autonomous control module may cause the vehicle to complete the turn at block 350).
Regarding claim 4, Kanzawa in view of Kojo teaches the method according to claim 1. Kanzawa further teaches determining as to whether or not there is a traffic light present ahead of the host vehicle (Kanzawa: Col. 3, lines 43-47; i.e., the autonomous control module 110 may determine a 
Kojo further teaches a determination is made that the far-side oncoming vehicle has stopped (Kojo: Col. 9, lines 44-46; i.e., whether the oncoming vehicle F1 is stopped at the stop line can be determined in Step S28);
Kanzawa further teaches determining as to whether or not a green-illuminated state of the traffic light has been recognized when the traffic light is determined to be present (Kanzawa: Col. 2, lines 33-36; i.e., the vehicle may stop at the first stopping point and then when a traffic light turns green for the vehicle, the vehicle may advance to a second stopping position somewhere in the intersection);
and allowing the right/left-turn travel when the green-illuminated state has been recognized (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn).
Regarding claim 6, Kanzawa teaches a right-left turn determination device for a drive-assisted vehicle (Kanzawa: Col. 5, lines 31-32; i.e., at block 310 the autonomous control module may determine a turn path for the vehicle),
the right-left turn determination device comprising: an onboard sensor that acquires information about a periphery of a host vehicle (Kanzawa: Col. 3, lines 5-8; i.e., sensor 140 may be a camera, ultrasonic sensor, LiDAR, radar, or some other type of sensor used to gather data about the surroundings of vehicle 100) and host vehicle information (Kanzawa: Col. 4, lines 52-55; i.e., the autonomous control module of vehicle 220 may determine the location of positions 280a-l based on the turn path 240 and/or characteristics of vehicle 220, e.g., turning radius, acceleration, etc.);
and a controller that performs an allowance determination for right/left-turn travel across an oncoming traffic lane based on the information acquired by the onboard sensor (Kanzawa: Col. 3, lines 3-4; i.e., the autonomous control module 110 may make control decisions based upon data received 
the controller comprises: a host vehicle stop determination unit that determines whether or not the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 2, lines 21-26; i.e., the autonomous control module may determine to make the left turn at an upcoming intersection. If there is a stop light, stop sign, oncoming traffic, or some other indicator that indicates the vehicle should stop, the autonomous control module may cause the vehicle to stop at a first stopping point);
an oncoming vehicle determination unit that determines whether or not there is an oncoming vehicle in an intended travel trajectory of the host vehicle when the host vehicle is determined by the host vehicle stop determination unit to have stopped with the right/left-turn travel being intended (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G);
the controller determining whether or not there is a traffic light present ahead of the host vehicle when the oncoming vehicle is determined to not be present in the intended travel trajectory; (Kanzawa: Col. 6, lines 13-15; i.e., if the signal should change to a yellow or red signal, and traffic is clear, the vehicle may then complete its left turn at block 350; the system confirms the oncoming vehicle is not present in the travel trajectory and determines the signal status of a traffic light that is present).
Kanzawa does not explicitly teach determining that the far-side oncoming vehicle has stopped; and an oncoming vehicle stop determination unit that determines whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined by the oncoming vehicle determination unit to not be present in the intended travel trajectory and when the traffic light is determined to not be present.
determining that the far-side oncoming vehicle has stopped (Kojo: Col. 9, lines 44-46; i.e., whether the oncoming vehicle F1 is stopped at the stop line can be determined in Step S28); and an oncoming vehicle stop determination unit that determines whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined by the oncoming vehicle determination unit to not be present in the intended travel trajectory and when the traffic light is determined to not be present (Kojo: Col. 9, lines 18-24; i.e., it is checked whether a right turn signal light is installed in a traffic light based on the image captured and acquired by the forward information acquisition device 21… if the right turn signal light is not installed, the routine jumps to Step S28; Col. 9, lines 34-46; i.e., step S28, it is verified whether the oncoming vehicle F1 is actually approaching according to the image captured and acquired by the forward information acquisition device 21 … Whether the oncoming vehicle F1 is stopped at the stop line can be determined in Step S28; the system determines that the turning traffic light is not present, the oncoming vehicle is not present in the intended trajectory, and that the oncoming vehicle is stopped at the stop line).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa to have further incorporated determining that the far-side oncoming vehicle has stopped; and an oncoming vehicle stop determination unit that determines whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined by the oncoming vehicle determination unit to not be present in the intended travel trajectory and when the traffic light is determined to not be present, as taught by Kojo. Doing so would allow the system to safely control the vehicle to proceed through an intersection lacking a traffic light based on oncoming traffic detected (Kojo: Col. 2, lines 22-25; i.e., capable of safely stopping and holding the vehicle when an oncoming vehicle is approaching the vehicle when the vehicle turns in a direction of crossing an opposite lane).
a right/left turn allowance unit that allows the right/left-turn travel when the far-side oncoming vehicle is determined by the oncoming vehicle stop determination unit to have stopped passed the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn; Col. 6, lines 11-13; i.e., when there is no longer any oncoming traffic, the autonomous control module may cause the vehicle to complete its left turn; the system determines that the oncoming vehicle has passed and it is therefore safe to turn).
Kanzawa does not explicitly teach allowing the right/left turn travel when the far-side and adjacent oncoming vehicles are determined to have stopped.
However, as outlined above, the combination of Kanzawa in view of Kojo teaches allowing the right/left turn travel when the far-side oncoming vehicle is determined to have stopped (Kojo: Col. 9, lines 28-32; i.e., when the right turn signal light is lit, because the oncoming vehicle F1 traveling on the opposite lane is stopped at a stop line before the intersection and will not enter the intersection, the normal ACC control (following cruise control) is executed).
Kanzawa further teaches preventing the right/left-turn travel when the far-side oncoming vehicle is determined by the oncoming vehicle stop determination unit to not be stopped while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; the host vehicle is stopped at the stop location and is prevented from turning until the oncoming vehicle, which is not stopped, passes),
Kojo further teaches the determination of whether the far-side oncoming vehicle has stopped or is not stopped being based on the information acquired by the onboard sensor (Kojo: Col. 9, lines 34-46; i.e., step S28, it is verified whether the oncoming vehicle F1 is actually approaching according to 
Kanzawa further teaches a right/left-turn travel control unit that executes the right/left-turn travel (Kanzawa: Col. 6, lines 5-6; i.e., the autonomous control module may cause the vehicle to complete the turn at block 350).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzawa in view of Kojo, and further in view of Hosokawa (U.S. Patent No. 10089881; hereinafter Hosokawa).
Regarding claim 5, Kanzawa in view of Kojo teaches the method according to claim 1. Kanzawa further teaches the host vehicle being an autonomously driven vehicle (Kanzawa: Col. 2, lines 19-21; i.e., the vehicle may comprise an autonomous control module for controlling the vehicle autonomously)
and autonomously performing the right/left-turn travel based on a signal from the controller (Kanzawa: Col. 6, lines 4-6; i.e., if no oncoming traffic is approaching, the autonomous control module may cause the vehicle to complete the turn at block 350);
and when a determination is made to allow the right/left-turn travel, autonomously executing the right/left-turn travel (Kanzawa: Col. 6, lines 4-6; i.e., if no oncoming traffic is approaching, the autonomous control module may cause the vehicle to complete the turn at block 350).
Kanzawa does not explicitly teach setting a travel speed during the right/left-turn travel when the far-side oncoming vehicle is present to be lower than a travel speed during the right/left-turn travel when the far-side oncoming vehicle is not present.
However, in the same field of endeavor, Hosokawa teaches setting a travel speed during the right/left-turn travel when the far-side oncoming vehicle is present to be lower than a travel speed during the right/left-turn travel when the far-side oncoming vehicle is not present (Hosokawa: Col. 11, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa to have further incorporated setting a travel speed during the right/left-turn travel when the far-side oncoming vehicle is present to be lower than a travel speed during the right/left-turn travel when the far-side oncoming vehicle is not present, as taught by Hosokawa. Doing so would allow the vehicle to proceed with caution until it is safe to make the turn (Hosokawa: Col. 8, lines 56-59; i.e., when the host vehicle 11 reaches the central portion C and no oncoming vehicle OC is present in the opposing path OR, the driver causes the host vehicle 11 to turn to the right by accelerating the host vehicle 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661 


/RUSSELL FREJD/Primary Examiner, Art Unit 3661